Exhibit 10.2

This is the translation of the Specific Rental Agreement, and will not to be
considered as original.

Specific Rental Agreement [Translation]

September 15, 2006

Contract No.Y7LHAA01

 

[Lessee]: Spansion Japan K.K.

   [Lessor]: GE Capital Asset Finance K.K.

The Lessor and Lessee have reached an agreement regarding the Special Rental
Agreement specified below, in accordance with the Master Rental Agreement which
was reached to agree between Lessor and Lessee on (September 15, 2006), and have
prepared this Agreement in duplicate, both of which are signed and/or sealed by
the Lessor and Lessee, each of whom shall retain one original hereof.

 

Equipment No.

     

As provided in Equipment Specification Exhibit

(a) Seller of Equipment   Address   6, Kogyo Danchi, Mondenmachi, Aizuwakamatsu
city, Fukusima-Pref, 965-0845 (Article 1)   Name (Trade Name)   Spansion Japan
K.K. (as provided in the Purchase Agreement dated as of July 16, 2003 between
Lessee and GE Capital Leasing K.K. (3-2-10, Shiroganedai, Minato-ku, Tokyo) and
the Agreement of Assignment of Status dated as of September 15, 2006 between
Lessor, Lessee, and GE Capital Leasing)   Manufacturer   As provided in
Equipment Specification Exhibit

(b) Equipment (Articles 1 and 3)

 

Equipment Name of article

(SYS No.)

 

As provided in Equipment Specification Exhibit

 

Quantity

 

As provided in Equipment Specification Exhibit

(c) Place of delivery and place of use of Equipment

 

Takahisa Kogyo Danchi No. 2, Aizuwakamatsu city Fukuoka prefecture, 965-0060

(Articles 2 and 3)

   

(d) Basic Rental Term

 

36 months after the Delivery Date (September 30, 2006)

(Article 3)

  *Until and unless the advance written notice provided under Article 12 of the
Master Rental Agreement is given by the Lessee, the Rental Term shall be
automatically renewed for every 1 month after the expiration of the Basic Rental
Agreement hereabove.

(e) Rental Amount

 

(monthly)

 

JPY194,062,200.

(Rental Amounts per equipment is provided in Equipment Specification Exhibit)

(Article 4)

 

The amount of consumption tax: JPY9,703,110.

(f) Due Date of rent

 

The first month

 

September 30, 2006

 

The second month through the last month

 

Every end of month from October of 2006

(g) Payment method of rent due on the second month and thereafter (Article 4)

  by way of wire transfer to the Lessor’s bank account of Mitsui Sumitomo Bank,
Head office, Sales Department

(h) Insurance (Article 6)

 

property damage insurance for the Equipment [with special coverage for
earthquake]

(i) Stipulated Loss Value

 

Basic amount

 

We will submit this price after we receive the book value at June, 2003.

(Articles 8 and 11)

 

Amounts to be reduced per month

 

Blank

   

Blank

    *This Stipulated Loss Value shall not diminish after the end of the Basic
Rental Term.

(j) Due Date of the written notice regarding Lessor’s option (Article 12)

 

180 days

(Special Provision)

    As per attached “Special Provisions”

 

(Return Condition of the Equipment)

    As per attached “Return Conditions”.